HARALSON, J.
The bill in this case, — filed 19th February, 1901, — as amended, is admitted to be one under the statute to- clear title to land.- — Code, §§ 809-833. It states that complainant “is informed that-said Southern Building & Loan Association claims to hold a mortgage on all of said land.” The prayer is, that said mortgage be decreed to be invalid, that it be. delivered up and cancelled, and for general relief.
The defendant demurred to the bill as amended, whicli demurrer wa.s overruled. He thereupon filed answer to the bill as amended, in which answer, the allegations of the bill were, for the most part, admitted, and it set up, that defendant had held and claimed the iand in the bill mentioned under a mortgage, executed by complainant and his wife to defendant, on the 19th of *163July, 1890, which mortgage was duly acknowledged by complainant and wife, on the day of its execution, before 11. E. Bradley, clerk of tlie circuit, court of Lamar county, and at the same time, it was acknowledged by the wife, before the same officer, on an examination by him of her separate and apart from her husband, in the manner required by law to convey the homestead.
At the conclusion of the answer, and incorporated therein, the defendant filed to the whole bill, two pleas, 1st, that “The defendant, on the 4th day of March, 1901, foreclosed said mortgage, and became the purchaser of said property described in said mortgage. 2nd. Defendant foreclosed the mortgage which complainant executed to defendant on the 4th clay of March., 1901, and became the purchaser of the property described in said mortgage at said foreclosure.” These pleas were not set down for hearing as to their sufficiency, nor was their legal sufficiency in any other manner tested, or attempted to be tested. The complainant took issue on them, and the cause was submitted for final decree upon the answers, pleas and on the evidence in support of them. If these pleas were immaterial and insufficient, yet if they were established by the evidence, the defendant was entitled to the benefit, as fully as if they had set up a valid and perfect defense. If a defendant in such case proves the truth of the pleas, the suit, so far as they extend is barred, though the pleas are not good in' form or substance. — Tyson v. Decatur Land Co., 121 Ala. 414; Johnson v. Common Council of Dadeville, 127 Ala. 244; Adair v. Feder, 133 Ala. 620; 32 So. Rep. 165.
These pleas were fully proved by the evidence, and this authorized the decree rendered, • without reference to, other matters assigned as error and presented for review.
Affirmed.